DETAILED ACTION
This Office action is in response to amendments filed 6/22/2022. It should be noted that claims 1 and 4 have been amended. Due to new grounds of rejection, this Office action has been made Non-Final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baski 9,494,164.
Baski discloses, regarding claim 1, a liquid pressurizing apparatus, comprising: a tank (water reservoir) provided on a device installation surface 52 (see ground surface 52 in Fig. 2A) for storing liquid so that a fluid level is located above the device installation surface (see col. 7, lines 19-23); and a vertical pump (comprising bowl assemblies 70A, 70B, and 206) including a suction port 79 connected (substantially broad, the tank is “connected” to suction port 79 via the assembly) to the tank (clearly disclosed in col. 7, lines 19-23), multi-stage impellers 370, 380 (shown in Fig. 3A) arranged in a vertical direction, and a discharge port 63 for discharging the liquid passing through the multi-stage impellers 370, 380, wherein the multi-stage impellers 370, 380 include a first stage impeller 370 positioned at a lowest part of the multi-stage impellers and being configured such that the liquid from the suction port 79 flows into the first stage impeller 370 and wherein the first stage impeller 370 is disposed below the device installation surface 52 (see col. 6, line 66 to col. 7, line 18); Re claim 3, further comprising: a first motor 23 having an output shaft (clearly shown in Fig. 2A) extending along a horizontal direction and being configured to drive the vertical pump (via 60); and a bevel gear (within 30) positioned above the vertical pump (comprising bowl assemblies 70A, 70B, and 206) and provided between the output shaft of the first motor 23 and a rotary shaft 60 of the vertical pump (see col. 5, lines 23-27), wherein the first motor is 23 positioned on a side of the vertical pump without overlapping with the vertical pump in a plan view (clearly shown in Fig. 2A); Re claim 4, further comprising a second motor 21 having an output shaft extending along a vertical direction and being configured to drive the vertical pump (comprising bowl assemblies 70A, 70B, and 206), wherein the output shaft of the second motor 21 is directly connected to a rotary shaft 60 of the vertical pump (see col. 5, lines 23-27); Re claim 8, wherein the vertical pump (comprising bowl assemblies 70A, 70B, and 206) is an ammonia pump for pressurizing a raw material ammonia in a urea synthesis plant or a carbamate pump for pressurizing a carbamate that is intermediate in the urea synthesis plant - it should be noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). Thus, if a prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Baski 9,494,164.
Baski discloses the general conditions of the claimed invention except for the discharge pressure of the vertical pump being 10 MPa or more. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the assembly with these parameters, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges).
Baski discloses the general conditions of the claimed invention except for the multi-stage impellers specifically including impellers in ten or more stages. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement ten or more stages, since such a modification would amount to a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) (see MPEP 2144.04 VI. B – Duplication of Parts).

Allowable Subject Matter
Claims 2, 5, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot due to the new interpretation of the Baski reference, which has been detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746